Kinsey, C. J.
This is the correct rule, but the cause ought to be brought to argument the second term.
Griffith stated, that under the statute that had been cited, the complaint was to be made “ in court, before the last day of the next term after such arbitration made and published to the parties.” This award has been made previous to the last September term, and at .that time published to the parties, though not read and filed until November term following. '
Kiekpatkick, J.
The publication of a report must be the reading and filing it in court; so that the present is the term next after publication.

Per Curiam.

Let the cause stand over until May term.